MacLEAN, J. (dissenting).
The plaintiff, driving an empty two-horse stone truck easterly through mth street, was struck on Second avenue by a south-bound car of the defendant, and in this action charged his injuries upon the defendant. That he looked and saw the car before he got upon its track is clear, but not his direct testimony to where and when. Upon his cross-examination he testified that he saw the car at 112th street as soon as he came out from the house line; that the distance from the first rail to the edge of the street was 43 feet, and he saw the car when he commenced to drive the 43 feet; that his horses were walking, and the car was coming extremely fast, and he kept right on, watching it all the time, and if the motorman did not stop the car he knew he would get struck. The collision occurring at a point where the parties had similar rights and *235similar" düties, the plaintiff might not impose greater duties upon the defendant, or assume for himself superior rights, or recover when the fault of the defendant but equals his own. •
Judgment should be reversed, and a new trial ordered, with costs to the appellant to abide the event.